Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00464-CV

                            Omar Alonso GONZALES dba Alonso Diesel,
                                           Appellant

                                                   v.

                              Luis GALVAN and Alamo Grading, LLC,
                                          Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2015CV04916
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 23, 2016

DISMISSED FOR WANT OF PROSECUTION

           Appellant is pro se in this appeal. The reporter’s record was originally due on August 30,

2016. On August 30, 2016, the court reporter filed a Notification of Late Record, stating the

reporter’s record had not been filed in this appeal because appellant had failed to pay or make

arrangements to pay the reporter’s fee for preparing the record. On September 2, 2016, this court

issued an order stating that, if appellant desired a reporter’s record, and had not already done so,

appellant was required to (1) request in writing, no later than September 12, 2016, that a reporter’s

record be prepared and (2) designate in writing, no later than September 12, 2016, the exhibits and
                                                                                         04-16-00464-CV


those portions of the record to be included in the reporter’s record. Id. We also ordered appellant

to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later

than September 12, 2016. Finally, we ordered appellant to provide written proof to this court no

later than September 12, 2016 that either (1) the reporter’s fee had been paid or arrangements had

been made to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying the

reporter’s fee.

        Because appellant did not respond to our September 2, 2016 order, appellant’s brief became

due on October 19, 2016, without benefit of a reporter’s record. Because appellant did not file his

brief or a motion for extension of time in which to file his brief, on October 28, 2016, we ordered

appellant to file his brief and a written response reasonably explaining his failure to timely file the

brief. Our order cautioned appellant that if he failed to file a brief and the written response by the

date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);

see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply

with a court order).

        Appellant has not responded to our orders; therefore, this appeal is dismissed for want of

prosecution.

                                                    PER CURIAM




                                                  -2-